DETAILED ACTION
This office action is a response to an application filed on 04/23/2021, wherein claims 1-20 are pending and ready for an examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17238467, filed on 01/31/2012.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 was filed before the mailing date of the Non final rejection on 03/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11012286, US patent No. 10659282 and US Patent No. 10110414, the scope of those conflicting claims anticipate the scope of the instant filed claims.  Claims 1 from each are mapped below as a representative mapping.
Instant Application# 1738
US Patent# 11012286
US patent# 10659282
US Patent#10110414
1 and 13. A communication apparatus comprising: a 

a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, instructing the communication apparatus to: 



obtain a first IP (abbreviation of Internet Protocol) address of the communication apparatus to be used in a wireless network comprising the communication apparatus and a first device; 






establish the wireless network via the wireless interface in a case where the first IP address is obtained; 

obtain a second IP address of the communication apparatus to be used in a wired network comprising the communication apparatus and a second device; 




















maintain the wireless network in a case where a first network address of the first IP address is different from a second network address of the second IP address; 





















terminate the wireless network in a case where the first network address is same as the second network address


a processor; and

a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, instructing the communication apparatus to:


obtain a first IP (abbreviation of Internet Protocol) address of the communication apparatus to be used in a wireless network comprising the communication apparatus and a first device;






establish the wireless network via the wireless interface in a case where the first IP address is obtained;

under a situation where the wireless network is established, obtain, from an external device, a second IP address of the communication apparatus to be used in a wired network comprising the communication apparatus, a second device, and the 
external device;










establish the wired network in a case where the second IP address is obtained;


maintain the wireless network in a case where a second value of a part of the second IP address masked by a second subnet mask of the wired network is different from a first value of a part of the first IP address masked by a first subnet mask of the wireless network;




under a situation where both the wireless network and the wired network are established, execute, using the first IP address, a first communication with the first device in the wireless network via the wireless interface; and




terminate the wireless network in a case where the second value is the same as the first value.


a processor; and

a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, instructing the communication apparatus to:


obtain a first IP address of the communication apparatus to be used in a first type wireless network comprising the communication apparatus and a first device and not comprising any access point different from the communication apparatus and the first device;

establish the first type wireless network via the wireless interface in a case where the first IP address is obtained;

in response to accepting an instruction for establishing a second type wireless network, under a situation where the first type wireless network is established, obtain, from an access point, a second IP address of the communication apparatus to be used in the second type wireless network, wherein the 
establish the second type wireless network via the wireless interface in a case where the second IP address is obtained;

maintain the first type wireless network in a case where a second value of a part of the second IP address masked by a second subnet mask of the second type wireless network is different from a first value of a part of the first IP address masked by a first subnet mask of the first type wireless network;

under a situation where both the first type wireless network and the second type wireless network are established, execute, using the first IP address, a first communication with the first device in the first type wireless network via the wireless interface; and

terminate the first type wireless network in a case where the second value is the same as the first value.


a processor; and

a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, instructing the communication apparatus to:




obtain a second IP address of the communication apparatus to be used in a second type wireless network comprising the communication apparatus, a second device, and an access point;






establish the second type wireless network via the wireless interface in a case where the second IP address is obtained;

in response to accepting an instruction for changing a state of the communication apparatus to a master station state from a non-master station state, under a situation where the second type wireless network is established:


















change the state of the communication apparatus to the master station state from the non-master station state, wherein the master station state operates as a master station of a first type wireless network comprising the communication apparatus and a first device and not comprising any access point different from the communication apparatus and the first device, and the non-master station state is different from the master station state; and
determine a first IP address of the communication apparatus to be used in the first type wireless network, wherein a first value of a part of the first IP address masked by a first subnet mask of the first type wireless network is different from a second value of a part of the second IP address masked by a second subnet mask of the second type wireless network; and
under a situation where the communication apparatus operates in the master station state and the second type wireless network is established, execute, using the second IP address, a second communication with the second device in the second type wireless network via the wireless interface.

Claim 2
Claim 3
Claim 2
Claim 3 and 15
Claim 3
Claim 2
Claim 2
Claims 4 and 16
Claim 4
Claim 3
Claim 2
Claim 5 
Claim 5
Claim 4
Claim 1
Claims 6 and 17
Claim 6
Claim 5
Claim 12
Claim 7
Claim 7
Claim 6
Claim 9
Claims 8 and 18
Claim 8
Claim 1
Claim 1
Claims 9 and 19
Claim 9


Claim 10
Claim 10
Claim 7
Claim 13
Claim 11
Claim 11
Claim 11
Claim 17
Claims 12 and 20
Claim 12
Claim 12
Claim 12


Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome with double patenting rejection by filing a terminal disclaimer. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385. The examiner can normally be reached Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458